EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement Nos.333-163227and 333-163226 on FormS-8 of DIRECTV (formerly, The DIRECTV Group,Inc.) of our report dated May22, 2009, relating to the 2008 financial statement of the DIRECTV Savings Plus Plan appearing in this Annual Report on Form11-K of the DIRECTV Savings Plus Plan for the year ended November30, 2009. DELOITTE & TOUCHE LLP Los Angeles,California May19, 2010
